 



Exhibit 10.64
Form of Restricted Share Unit Agreement
STATE AUTO FINANCIAL CORPORATION
RESTRICTED SHARE UNIT AGREEMENT
     This Restricted Share Unit Agreement (“Agreement”) is made effective
[                    , 20___], at Columbus, Ohio, between State Auto Financial
Corporation (the “Company”) and [insert name of director], an outside director
of the Company (the “Participant”), and contains the Participant’s elections
under the State Auto Financial Corporation Outside Directors Restricted Share
Unit Plan (the “Plan”). This Agreement incorporates the Plan’s terms and
provisions as provided in the Plan’s document. Capitalized terms not otherwise
defined in the Agreement shall be defined as set forth in the Plan.

       
 
   

A.   Award.

     Effective as of the date of this Agreement, the Participant is awarded
[                    ] Restricted Share Units pursuant to Section 3.1 of the
Plan. The Restricted Share Units will be subject to the restrictions on transfer
set forth in the Plan, including without limitation, the restrictions on
assignment as set forth in Section 8.3 of the Plan. [In addition, the Restricted
Share Units will be subject to the following restrictions on transfer:
                                                                                                    
                    .] Such Restricted Share Units will be credited to the
Participant’s Account.

B.   Payment Elections.       Timing of Payment:       Subject to the rules and
procedures of the Administrative Committee (the “Committee”), I hereby make this
election to receive payment of the value of the Restricted Share Units awarded
pursuant to this Agreement in accordance with the applicable terms of the Plan.
I understand that payment will not be made until the first regular payment
processing date that occurs at least six months after my termination of Board
membership, Retirement, death or Disability.       No Acceleration — I
understand that after completion of this election under the Plan, the law
provides that I cannot request an acceleration of the timing of my payment for
this Award under the Plan. For example, if I elect a series of installment
payments over 10 years, I cannot later change my election to receive payment in
installment payments over 5 years or a lump sum. If I elect to change my
distribution timing for this Award at a future date (to delay distributions), I
understand that the law requires that my future election cannot be effective
until 12 months after its date and that my distribution must be delayed for at
least five years beyond the initial distribution date.       REMINDER: If I make
no election under this section, the Plan will automatically distribute my
benefits in the form of a single lump sum.       I elect to receive my benefit
(initial only one):

    ___     in an immediate single lump sum.       ___      in a series of
approximately equal annual payments made over a period of five (5) years.      
___      in a series of approximately equal annual payments made over a period
of ten (10) years.       (REMINDER: if electing installments, distributions can
never be accelerated to a faster form of distribution.)

 



--------------------------------------------------------------------------------



 



    Form of Payment:       I elect to receive my benefit (initial only one):    
  ___     in cash.       ___      in Common Shares.   C.   Beneficiary
Designation.       Subject to the rules and procedures of the Committee, I
understand that I may designate a Beneficiary to receive any distribution from
the Plan upon my death. In the absence of a valid Beneficiary designation, I
understand that my estate shall be my designated Beneficiary.

       

     I hereby accept this Award and acknowledge that the Restricted Share Units
awarded to me are subject to the terms and provisions of the Plan, the
applicable provisions of Section 409A of the Internal Revenue Code of 1986, as
amended, and such other guidance and regulations issued thereunder.

         
Agreed to by:[DIRECTOR’S NAME]
       
 
       
 
       
Signature
  Social Security Number    
 
       
 
       
Mailing Address:
  Date    
 
       
 
       
 
       
 
       
 
       
[COMPANY’S DESIGNATED OFFICER]
       
 
       
 
Signature
 
 
Date    

 